Citation Nr: 0901115	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to April 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2008.  A 
transcript of that hearing has been associated with the 
claims file.

In November 2008 the veteran submitted additional evidence 
with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2008).

The record raises a claim of entitlement to service 
connection for dyshydrosis.  See RO hearing transcript, at 
page 5.  As this claim has not been adjudicated by the RO, it 
is not in appellate status and thus not properly before the 
Board.  Therefore this claim is referred to the RO for 
appropriate development and consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

The veteran testified in a November 2008 Travel Board hearing 
and in an August 2008 RO hearing, that his current tinea 
pedis on his feet manifests in outbreaks lasting three to 
four days up to two weeks.  In the November 2008 Travel Board 
hearing he reported having six to eight outbreaks since 
August 2008.  The veteran also testified that he took over 
the counter medications as well as prescription medications 
and was currently prescribed Sporanox, a medication he must 
take every five years as it is so strong.  With his 
outbreaks, the veteran reported symptoms of itching, 
swelling, crusting, pus forming and bleeding which affect his 
life such that he must wear foot protection at all times, 
misses work due to outbreaks, cannot walk at times and has 
had an onset of depressive symptoms.  In both hearings, the 
veteran submitted a VHS video and DVD which recorded his 
outbreaks from April 2005 to the present showing continuous 
flare-ups of tinea pedis of both feet involving all of the 
toes, in between the cracks of the toes, the sole of the foot 
from the ball to the heel and the top of the toes.  The video 
was described during the November 2008 Travel Board hearing 
as depicting sores, blisters, cracking, bleeding and pus 
formation on the feet.  See Travel Board hearing transcript, 
at 15-17.  

Private treatment reports from January 2001 to May 2004 
reflect that the veteran was treated for and diagnosed with 
tinea pedis and dermatitis of the feet.  A May 2004 private 
report noted that the veteran's feet showed large patches of 
thickening with scales that covered approximately one-fourth 
to one-third of the bottom of each foot.  He was diagnosed 
with dermatitis and was using medications including Lamasil 
and Sporanox, to no effect, as well as topical Lotrimin.

A September 2003 VA examination of the feet revealed that the 
lateral borders of the soles of the feet were red with 
cracking noted to be all around the feet.  No other 
deformities were found and the examiner noted that the 
veteran's tinea pedis came in crops, such that when the 
veteran came to the doctors, it may have healed.  The 
examiner also noted that the veteran had some dyshydrosis 
that also came and went.  

A March 2005 VA examination of the feet noted erythmia in the 
plantar aspect of the feet bilaterally with residual scaly 
drying vesicular lesions along the lateral aspect of the feet 
bilaterally and minimal involvement of the toes.  The 
affected area was noted as being 15 square inches and the 
examiner noted that the total body area affected was less 
than five percent.  

A January 2008 VA examination of the feet revealed the 
veteran's skin condition on the bilateral feet included 
exfoliation.  There were no findings of ulceration, crusting, 
disfigurement, tissue loss, induration, inflexibility, 
hypopigmentation, abnormal texture or limitation of motion.  
The examiner noted the skin lesion was zero percent of the 
exposed area and the skin lesion coverage relative to the 
whole body was two to three percent.  The examiner concluded 
the skin lesions were not associated with systemic disease 
nor did they manifest with a nervous condition.

The Board opines that further findings relating to the 
veteran's tinea pedis are needed to evaluate the current 
severity of this disability.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008).  In this regard the Board notes that the 
VHS video and DVD, which recorded a diary of the veteran's 
tinea pedis outbreaks from April 2005 to the present, 
demonstrates symptoms that were not addressed in any physical 
examination of the veteran.  Moreover, the evidence of record 
does not reflect that a physician has reviewed such video of 
the veteran's outbreaks in assessing his current disability 
and in determining the percentage of the area affected.  As 
such, the Board finds a VA examination is necessary to 
adequately determine the current severity of the veteran's 
disability, to include a review of the entire claims file, 
with the VHS video and DVD, and a physical examination of the 
veteran.

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2008).  For an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In the present appeal, the veteran was not provided with 
notice consistent with the Court's declaration in Vazquez.  
Thus, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice consistent with the 
Court's holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) with regard to his 
claim for a compensable rating for tinea 
pedis. 

2.  The RO/AMC should schedule the veteran 
for a VA dermatology examination with an 
appropriate specialist to determine the 
nature and extent of his tinea pedis on 
both feet.  The claims folder must be made 
available to and reviewed by the examiner 
in connection with the examination, to 
include a review of the VHS video and DVD.  
All tests deemed necessary should be 
conducted.  The examination report should 
include a detailed account of all 
symptomatology found to be present.  The 
examiner should also note the percent of 
the entire body that is affected, the 
percent of the exposed areas affected and 
whether any corticosteroids or 
immunosuppressive drugs have been used in 
the past 12 month period and, if so, the 
frequency of such.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
